Citation Nr: 0842152	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-30 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for heart disease due to 
history of rheumatic fever, currently rated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from January 1956 to August 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The file was transferred to Ft. 
Harrison, Montana.

A Travel Board hearing in front of the undersigned Veteran's 
Law Judge was held in June 2008.  A transcript of the hearing 
has been associated with the claim file.

The Board notes that at the Travel Board hearing the veteran 
expressed dissatisfaction with the July 2004 rating decision 
which reduced the evaluation of rheumatic heart disease from 
10 percent to 0 percent.  The Board is not clear as to 
whether the veteran was filing a Notice of Disagreement with 
that decision or a claim of clear and unmistakable evidence.  
Regardless, neither theory was filed with the AOJ.  The Board 
advices the veteran to, if he wishes to file a claim 
regarding the July 2004 rating decision, contact his 
representative and discuss with them the alternatives 
available to him and inform the RO of his intent in writing.


FINDINGS OF FACT

1.  There is no evidence of any current disabling residuals 
attributable to the veteran's service-connected rheumatic 
fever.  

2.  Rheumatic heart disease due to rheumatic fever is 
asymptomatic.  Estimated METs are greater than 10.





CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
rheumatic heart disease due to rheumatic fever have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.31, 4.88b, 4.104, Diagnostic Codes 7000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of July 2006 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In regards to the issues on appeal the Board 
finds that while the preadjudicatory notice was inadequate, 
the essential fairness of the process has not been affected.

In this case, the Board notes that notice as to the effective 
date and disability rating, and the rating criteria was not 
provided until March 2008 and April 2008, respectively, after 
the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

In regards to the requirements under Vazquez-Flores, the 
Board notes that the record shows the veteran was provided 
copies of the rating decision and notice as to how to appeal 
the RO's rating decision, and he did so.  In a letter of 
April 2008 the appellant was provided with all of the 
relevant Diagnostic Codes in his case and was provided with 
examples of the medical and lay evidence he may submit to 
substantiate his case.  Subsequent to this letter the 
appellant's claim was readjudicated in a Supplemental 
Statements of the Case of May 2008 and he was afforded a 
Travel Board hearing.  Therefore, the appellant was afforded 
the required due process.  Furthermore, the Board notes that 
the veteran was aware of the symptoms and requirements for a 
higher evaluation as shown in a VA Form 9 of February 2008 
and in testimony presented at the Travel Board hearing.  The 
veteran was provided with the notice and was given the 
opportunity to submit additional evidence, he was provided 
time to submit the same and he was afforded subsequent due 
process.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and outpatient medical records have been 
obtained.  The veteran was afforded VA examinations and a 
Travel Board hearing.  The Board notes that the veteran 
stated at the Travel Bard hearing that he was receiving 
Social Security Disability and submitted an award letter.  At 
the Travel Board hearing it was clarified that the conditions 
for which the veteran was receiving Social Security 
disability were cardiac dysrhythmia and hypertension and not 
valvular tubular heart disease or rheumatic disease.  In 
addition, the file was left open for 30 days to allow the 
veteran to submit additional relevant evidence.  Considering 
that the conditions for which the Social Security disability 
was granted are not the veteran's service-connected 
disability, and the fact that the veteran was afforded the 
opportunity to submit additional evidence which he deemed 
relevant to his case, the Board finds that it is not 
necessary to obtain the Social Security Agency records in 
order to decide the veteran's claim and all of the available 
relevant evidence is before the Board.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

During the hearing the veteran was informed of the need to 
submit evidence of valvular heart disease or rheumatic heart 
disease.  He was also informed that there are different heart 
diseases and that only a professional could distinguish the 
manifestations.  The veteran was provided an opportunity to 
submit additional evidence.  Such action complies with 
38 C.F.R. § 3.103 and supplements the requirements under the 
VCAA.  

Legal Criteria and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected disability is rated as 
noncompensable (0 percent) under the criteria of 38 C.F.R. § 
4.88b, Diagnostic Code (DC) 7000.  

Diagnostic Code 7000 provides that a 10 percent evaluation is 
warranted if a workload of greater than 7 metabolic 
equivalents (METs) but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or if 
continuous medication is required.  A note provides that one 
MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, as it is in this situation, and a 
laboratory determination of METs by exercise testing cannot 
be accomplished for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest, and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. 
§ 4.104, Note (2) (2007).

Where the Rating Schedule does not provide a zero percent 
evaluation for a particular diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A C & P progress note of August 2006 notes that the veteran 
denied being hospitalized for his heart since his 
hospitalization for rheumatic fever in service; he denied 
being hospitalized for angina or coronary artery disease; and 
he denied syncope, leg edema or congestive heart failure.  He 
stated he was able to climb a flight of stairs without 
shortness of breath or chest pain.  Physical examination 
revealed regular heart rate and rhythm, normal S1-S2, no 
extra heart sounds and no murmurs.  His breathing was clear 
to auscultation and percussion.  He had no edema in his 
extremities and one plus pulses bilaterally symmetric.  There 
was no evidence of congestive heart failure.  The examiner 
noted the findings of a limited echocardiogram of February 
2003 which found no evidence of chamber enlargement, normal 
ejection fraction, normal mitral apparatus and motion, normal 
valvular leaflets, normal aortic root, and no evidence of 
mitral and artic leaks of stenosis.  He was diagnosed with 
history of rheumatic heart disease with minimal aortic 
stenosis.  The examiner ordered a new echocardiogram.

An Addendum of September 2006 shows that an August 2006 
echocardiogram revealed preserved left ventricular systolic 
function with ejection fraction estimated at 60-70 % with 
evidence of grade 1 diastolic dysfunction; and, minimal 
aortic stenosis.  The examiner opined that the amount of 
valvular heart disease demonstrated on the echocardiogram is 
trivial and no functional physical limitations are reported.  

A later entry regarding the same echocardiogram of August 
2006 notes that the VA examiner diagnosed the veteran with 
history of rheumatic fever with minimal aortic stenosis.  The 
examiner noted that changes in the aortic valve due to 
rheumatic fever history are usually quite slow and occur over 
decades.  There is usually no symptoms till very late in the 
course of the disease.  He further noted that the veteran had 
no symptom suggestive of significant valvular disease.  

A VA echocardiogram of July 2007 revealed normal left 
ventricle dimensions; ejection fraction has declined to 55% 
range compared to previous study; normal mitral valve and 
left atrium; mild to moderate aortic stenosis with estimated 
valve area decreased slightly to 1.44 cm. Squared compared to 
previous study; and, essentially normal right-sided 
structures.  The examiner noted the veteran presented a 
history of rheumatic heart disease with mild-moderate aortic 
stenosis which was clinically asymptomatic.  

A stress test of October 2007 noted the veteran exercised for 
3:32 minutes (:32 minutes into stage II of a Bruce protocol).  
METS was 4.6.  Maximum heart rate was 116 (goal: 129).  
Maximum blood pressure was 210/110.  There was no ectopy 
present and no chest pain.  The test was stopped due to 
shortness of breath and leg pain.  It was noted that there 
was submaximal (non-diagnostic) treadmill decreased exercise 
tolerance.  There was no oxygen desaturation with exercise.  
The examiner commented that there was an exaggerated 
hypertensive response.  The stress test was noted to be 
normal.  

A myocardial perfusion test later that same month noted an 
impression of normal myocardial perfusion with ejection 
fraction at 61%.  It was noted there was sub maximal stress 
which decreased the sensitivity of the test for detecting 
stress-induced ischemia.  A normal myocardial perfusion 
stress test was noted.  

A carotid ultrasound of November 2007 notes 60-79% stenosis 
of the right internal carotid artery, unchanged from the 
prior study.  

A VA opinion of January 2008 provided after a review of the 
claim file and CPRS medical records states that the aortic 
stenosis is as likely as not rheumatic in nature.  In regards 
to the stress test of October 2007 the examiner opined that 
the limitation of exercise in this case was more likely than 
not caused by noncardiac factors such as lung disease and 
peripheral vascular disease.  He further opined that it is 
more likely than not that the aortic valve is not causing any 
physical limitation in this case.  None of the patient's 
current treatment or medications is predicated by the valve 
disease.  

In January 2008 the examiner was asked to clarify whether if 
one were to estimate the veteran's METS limitations due 
solely to the service connected valvular heart disease, it 
would be more likely than not that the veteran would be able 
to exercise to a workload of greater than 10 METS, greater 
than 7 METS but not greater than 10 METS, or 7 METS or less.  
The examiner stated that the aortic valve at this level would 
restrict a person below normal predicated values.  On 
average, that would be greater than 10 METS.  

Private medical treatment records of March 2008 note that the 
veteran was seen for hypertensive heart disease, near syncope 
cause to be determined, and possible cardiac dysrhythmia.  It 
was recommended that he be placed in a heart monitor.

At the June 2008 Travel Board hearing the veteran testified 
that he can only walk a block before he has to slow down or 
he runs out of breath and that he has difficulty climbing 
stairs.  He further stated he had stopped smoking a year 
before and had not drank alcohol in four or five years.  The 
veteran also introduced a Social Security Disability award 
letter dated in May 2000.  It was noted that the Social 
Security award was for hypertensive heart disease and not 
valvular heart disease.  

Based upon this evidence, the veteran's service-connected 
disability does not warrant a compensable rating.  
Specifically, there is no evidence of record that his 
rheumatic fever is currently active.  The diagnoses have 
consistently been noted as history of rheumatic heart fever.  
Therefore, a compensable evaluation under DC 6309 is not 
warranted.  

The veteran's service-connected rheumatic heart disease due 
to history of rheumatic fever is currently evaluated as zero 
percent disabling.  To warrant a higher evaluation, the 
evidence of record would have to show a "workload of greater 
than 7 METs, but not greater than 10 METs, that results in 
dyspnea, fatigue, angina, dizziness or syncope or continuous 
medication required."  See DC 7000.

In that regards, the Board notes that, while a stress test of 
October 2007 showed METS of 4.6 that test was noted to be 
submaximal or non-diagnostic.  Furthermore, the VA examiner 
in January 2008 noted that the stress test was limited by 
dyspnea and leg pain and lasted only 3 minutes and 32 seconds 
and opined that limitation of exercise in the veteran's case 
is more likely than not caused by noncardiac factors such as 
lung disease and peripheral vascular disease.  When asked to 
provide an estimate of METs due solely to the service 
connected valvular heart disease, he stated it would be 
greater than 10 METS.  Therefore, the Board finds that there 
is no evidence that the veteran has METS due to the service 
connected rheumatic heart disease of less than 10.

In addition, none of the competent evidence of record shows 
that the veteran's current symptoms are related to the 
veteran's residuals of rheumatic fever.  The Board notes that 
the veteran has complained of shortness of breath and easily 
getting tired.  We accept his report.  However, the VA 
examiner in an opinion of January 2008 stated that while the 
veteran's aortic stenosis is most likely rheumatic in nature, 
it is more likely than not that the aortic valve is not 
causing any physical limitation in the veteran's case.  He 
further explained that none of the veteran's current 
treatment or medications is predicated by the valve disease.  
Based on such competent evidence of record, the Board must 
conclude that there are no objective disabling manifestations 
of rheumatic fever or residuals thereof.

Furthermore, while the veteran indicated at the Travel Board 
of June 2008 that he would submit additional evidence showing 
he currently experiences residuals of his rheumatic fever, he 
has not done so.  Since the only evidence of record shows 
that rheumatic heart disease does not result in significant 
or restricting manifestations, his METs have been estimated 
at greater than 10 and the rheumatic heart disease has been 
characterized as trivial, the Board finds that the evidence 
preponderates against a finding that the veteran's disability 
warrants a compensable rating.

Finally, the Board notes that the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered whether or not they were 
raised by the veteran as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 38 
C.F.R. § 3.321(b)(1) (2008).  The evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board finds that, although a June 2008 
letter form the veteran's former employer states the 
veteran's employment was terminated due to serious health 
problems which the veteran's representative clarified at the 
Travel Board hearing to mean heart disease; and, there is 
evidence the veteran was awarded Social Security disability 
due to heart disease, as noted above there has been no 
showing that the veteran has any current disabling residuals 
attributable to his service connected rheumatic fever.  While 
he has been diagnosed with other heart disabilities, these 
are not service connected.  In the absence of any disabling 
residuals due to his service connected disability the Board 
finds there has been no showing that his disability has 
resulted in marked interference with his employment.  
Furthermore, there has been no showing that his service 
connected rheumatic fever has necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Although the veteran himself contends that his current heart 
abnormalities, to include coronary artery disease, are 
residuals of his service-connected rheumatic fever, he is a 
lay individual, without a recognized level of medical 
expertise, and as such is not competent to establish a 
medical nexus between his rheumatic fever in the 1950's and 
any heart problems or other current physical problems.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that a compensable rating is 
not warranted under the Rating Schedule.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes, without deciding, that at the Travel Board 
hearing of June 2008 the veteran expressed dissatisfaction 
with the July 2004 rating decision which reduced the 
evaluation of rheumatic heart disease from 10 percent to 0 
percent, however a timely Notice of Disagreement has not been 
filed and it is not clear whether the veteran was claiming 
clear and unmistakable evidence with regards to the decision 
of July 2004.  Furthermore, the Board notes that this issue 
is not inextricably intertwined with the above decided issue 
of entitlement to an increased rating.  The veteran should 
contact his representative and/or the RO to discuss the 
alternatives available to him with regards to the rating 
decision of July 2004.


ORDER


Entitlement to a rating in excess of 0 percent disabling for 
rheumatic heart disease due to history of rheumatic fever is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


